Citation Nr: 0709014	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  04-28 289A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an increased disability rating for a duodenal 
ulcer, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel






INTRODUCTION

The veteran served on active duty from July 1965 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the St. Paul, Minnesota, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDING OF FACT

No more than mild symptoms have been demonstrated, and the 
record does not support a finding of recurring episodes of 
severe symptoms two or three times a year averaging 10 days 
or continuous moderate manifestations.

CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a 
duodenal ulcer have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.321, 4.2, 4.7, 4.20, 4.114, Diagnostic Code 7305 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155 (West 2002 & West Supp. 2006); 
38 C.F.R. § 4.1 (2006).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2006).

When, as here, the veteran is requesting a higher rating for 
an already established service-connected disability, the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  But the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
See Powell v. West, 13 Vet. App. 31, 35 (1999).

The veteran's duodenal ulcer is currently rated as 10 percent 
disabling under 38 C.F.R. § 4.114, Diagnostic Code 7305 
(2006).  Under that code, a 10 percent evaluation is 
warranted where the disability is considered mild, with 
recurring symptoms once or twice yearly.  A 20 percent 
evaluation is warranted where the condition is moderate, with 
recurring episodes of severe symptoms two or three times a 
year averaging 10 days in duration; or with continuous 
moderate manifestations.  

The evidence of record does not support a finding that the 
veteran's current condition more nearly approximates a 20 
percent disability rating.  While the veteran is competent to 
report his symptoms, and the Board does not doubt that he has 
suffered from his gastrointestinal disabilities, the fact 
remains that the veteran has not sought continuous treatment 
for his duodenal ulcer.  

Though the veteran sought medical assistance at the VA 
Medical Center in April and May 2003 and August 2004, these 
treatment records did not establish that the veteran suffered 
from recurring episodes of severe symptoms two or three times 
per year averaging 10 days in duration.  Continuous moderate 
manifestations were also absent.  Specifically, the April 
2003 treatment note indicated that the veteran complained of 
a lifetime of ulcer pain.  Despite this, the veteran reported 
that he had not seen a gastroenterologist and had not been on 
any modern management.  The examiner noted that the veteran 
was not on an appropriate diet, and had in fact gone from 179 
to 250 pounds.  On rectal examination, no hernias were noted.  
The veteran was prescribed Rebeprazole.

The May 2003 VA esophagogastroduodenoscopy (EGD) revealed 
patches of gastric mucosa moving into the esophagus, but 
there was no evidence of esophageal stenosis or ulcerations.  
The duodenum was normal, the antrum was normal and the 
remainder of the stomach was considered within normal limits.  
The veteran was positive for Helicobacter pylori (H pylori).  
He was subsequently given antibiotic treatment.

The August 2004 treatment record noted the diagnosis of 
peptic ulcer and that the veteran was positive for H pylori 
in 2003.  The veteran stated that he was treated with 
antibiotics for this condition, but he continued to have 
problems.  He was taking Omeprazole and in between took 
Pepcid AC, Tums, etc. because he stated the Omeprazole did 
not work immediately.  It was also noted the veteran drinks 
two pots of coffee per day.  The veteran had abdominal pain, 
but his bowels were regular and his urine was normal.  His 
weight was 263 pounds.  The examiner's assessment was peptic 
acid disease and probable alcoholic gastritis.  The veteran 
was advised to cut down on his coffee drinking and to avoid 
any foods that he knew bothered his stomach.

Aside from the aforementioned treatment notes, the only other 
medical treatment or evaluations the veteran has obtained for 
his ulcer are the VA examinations conducted in August 2003 
and November 2004.  In August 2003, the examiner reported 
that the veteran was in no acute distress and weighed 255 
pounds.  The examiner's impression was a history of a 
duodenal ulcer with a diagnosis of H pylori, status post 
triple antibiotic treatment.  It was noted that the veteran 
had not had his repeat breath test for diagnosing complete 
eradication of the bacteria.  The veteran had improved 
symptomatically.  The examiner further stated that the 
veteran's ulcer was more likely than not caused by H pylori, 
which was hopefully eradicated.  There was no evidence for 
gastroesophageal reflux disease and the pathology report 
indicated gastritis with biopsy reports indicative of H 
pylori, with no evidence of malignancy.

During the November 2004 VA examination, the veteran 
complained of epigastric pain after eating spicy foods, 
tomatoes, orange juice and alcohol.  He stated that he 
suffered from periodic nausea and also had several episodes 
of vomiting, especially after consumption of significant 
amounts of rich food.  The veteran also noted constipation.  
He denied hematemesis or melena.  He stated he was not on any 
specific treatment for his stomach problems and periodically 
used Tums.  The veteran denied any circulatory disturbance 
after meals including hypoglycemic reactions, episodes of 
abdominal distention and colic.  The examiner noted the 
veteran's medical history was significant for severe alcohol 
abuse and heavy tobacco use.  Upon physical examination, the 
veteran's weight was 258 pounds.  Evaluation of the abdomen 
showed that it was soft, moderately distended in view of 
accumulation of fat tissue, but there was no organomegaly or 
masses.  There was very mild tenderness on palpation of the 
epigastric area.  The examiner diagnosed the veteran with a 
duodenal ulcer with no clinical manifestations, alcohol 
induced chronic gastritis and Helicobacter stomach infection, 
status post treatment in 2003.

The Board acknowledges the veteran complains of persistent 
gastrointestinal difficulty, but absent a showing of the 
criteria above (where the condition is moderate, with 
recurring episodes of severe symptoms two or three times a 
year averaging 10 days in duration; or with continuous 
moderate manifestations), the veteran is not entitled to an 
increased disability rating.  During the January 2005 
informal conference, the veteran reported bouts of vomiting 
and gastrointestinal difficulties on "several occasions" 
throughout the year which could last up to four days at a 
time.  However, he stated that he was "too ill to seek 
medical attention."  See Informal Conference Report, January 
18, 2005.  As noted above, while the veteran is indeed 
competent to report his symptoms, a decision must be based on 
medical evidence of record.  The Board also notes that the 
November 2004 VA examination did not find any clinical 
manifestations of his duodenal ulcer.

As shown above, the veteran's duodenal ulcer is not 
manifested by moderate symptoms with recurring episodes of 
severe symptoms two or three times a year averaging 10 days.  
Similarly, the disability is not manifested by continuous 
moderate manifestations.  Accordingly, an evaluation in 
excess of 10 percent is not warranted.

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 ((West 
2002 & West Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& West Supp. 2006); 38 C.F.R. § 3.159(b) (2006); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.

Prior to initial adjudication of the veteran's claim, letters 
dated in June and July 2003 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
West Supp. 2006); 38 C.F.R. § 3.159(b)(1) (2006); Quartuccio, 
at 187.  The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The letters informed him that additional information 
or evidence was needed to support his claim, and asked him to 
send the information or evidence to VA.  See Pelegrini II, at 
120-121.  Since the RO assigned the 10 disability rating at 
issue here for the veteran's service-connected disability, 
and the Board has concluded that the preponderance of the 
evidence is against assigning a higher rating, there is no 
question as to an effective date to be assigned, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006). 

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2006).

The veteran's representative argues that the VA examinations 
of record are too old, contained vague results and did not 
contain the appropriate testing to determine the veteran's 
level of disability.  The Board disagrees.  The RO provided 
the veteran appropriate VA examinations in 2003 and 2004.  
There is no objective evidence indicating that there has been 
a material change in the severity of the veteran's duodenal 
ulcer since he was last examined.  The veteran has not 
reported receiving any recent treatment specifically for this 
condition (other than at VA, which records are in the file), 
and there are no records suggesting an increase in disability 
has occurred as compared to the prior VA examination 
findings.  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95.  The 2003 and 2004 VA examination reports are thorough 
and supported by VA outpatient treatment records.  There is 
no rule as to how current an examination must be, and the 
Board concludes the examinations in this case are adequate 
upon which to base a decision.

The Board also notes that the veteran has made several 
statements that he was required to stop working due to his 
symptoms associated with his duodenal ulcer.  The June 2003 
VCAA letter addressed this contention and informed the 
veteran that if he was unable to work due to a service-
connected disability, he might be entitled to compensation at 
the 100 percent rate.  The RO enclosed the "Veterans 
Application for Increased Compensation Based on 
Unemployability."  To date, the veteran has not submitted 
this claim for Unemployability, but since he was provided 
with notice on how to proceed with such a claim, this issue 
is not referred back to the RO.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006). 







	(CONTINUED ON NEXT PAGE)



ORDER


Entitlement to an increased disability rating for a duodenal 
ulcer, currently evaluated as 10 percent disabling, is 
denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


